264 F.2d 372
PRESS WIRELEES, INC., Petitioner,v.FEDERAL COMMUNICATIONS COMMISSION, United States of America, Respondents,American Cable & Radio Corporation, All America Cables & Radio, Inc., The Commercial Cable Company, Mackay Radio & Telegraph Company, and RCA Communications, Inc., Intervenors.
No. 14536.
United States Court of Appeals District of Columbia Circuit.
Argued February 3, 1959.
Decided February 12, 1959.

On Petition for Review of an Order of the Federal Communications Commission.
Mr. Aloysius B. McCabe, Washington, D. C., with whom Mr. Kelley E. Griffith, Washington, D. C., was on the brief, for petitioner.
Mr. Richard A. Solomon, Asst. General Counsel, Federal Communications Commission, with whom Mr. John L. Fitzgerald, General Counsel, Federal Communications Commission, Mrs. Ruth V. Reel, Counsel, Federal Communications Commission, and Mr. Daniel M. Friedman, Attorney, Department of Justice, were on the brief, for respondents.
Messrs. John A. Hartman, Jr., and John F. Gibbons, New York City, were on the brief for intervenors American Cable & Radio Corporation et al.
Messrs. Richard N. Beaty, Port Chester, N. Y., and Howard R. Hawkins, New York City, were on the brief for intervenor RCA Communications, Inc. Mr. Lawrence W. Keepnews, New York City, also entered an appearance for intervenor RCA Communications, Inc.
Before EDGERTON, BAZELON, and BASTIAN, Circuit Judges.
PER CURIAM.


1
The Commission declined to file what petitioner called a tariff. The Commission thought the tariff covered services petitioner was not licensed to perform. We find no error.


2
Affirmed.